                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Taiwan Jermaine Smith                                              Docket No. 2:13-CR-6-lBO

                               Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Taiwan Jermaine Smith, who, upon an earlier plea
of guilty to Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(l) and 924, was sentenced
by the Honorable Terrence W. Boyle, United States District Judge, on January 15, 2014, to the custody of
the Bureau of Prisons for a term of 210 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 5 years. On June 23 , 2016, upon the granting
of Smith ' s motion pursuant to 28 U.S.C. § 2255 , the sentence was vacated. On July 20, 2016, the defendant
was resentenced to 84 months imprisonment and 3 years supervised release.

   Taiwan Jermaine Smith was released from custody on May 10, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

   On January 8, 2021 , the defendant committed and was charged with Driving While Impaired: 1st Offense
(GT21000311-00) in Suffolk, Virginia. He was ultimately held in custody without bond. On January 13,
2020, the defendant pied guilty to the offense and was sentenced to 90 days custody, which was suspended,
and ordered to pay court costs and a fine. His operator' s license was also suspended for one year and he
was ordered to complete the Virginia Alcohol Safety Action Program.

    On January 14, 2021 , when confronted by the undersigned probation officer about his arrest, Smith
admitted to consuming liquor at a bar in Virginia prior to operating his vehicle. He also acknowledged that
he was only given permission by the probation officer to be in Virginia for work purposes. ln response to
the violations, it is respectfully recommended that the defendant' s supervised release conditions be
modified to include a curfew with electronic monitoring for a period of 60 days and drug aftercare treatment.
The defendant signed a Waiver of Hearing agreeing to the proposed modifications of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       60 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

   2. The defendant shall participate as directed in a program approved by the probation office for the
      treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
      urinalysis testing or other drug detection measures and may require residence or participation in a
      residential treatment faci Iity.




            Case 2:13-cr-00006-BO Document 84 Filed 01/19/21 Page 1 of 2
Taiwan Jermaine Smith
Docket No. 2:13-CR-6-1B0
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Eddie J. Smith                                    Isl Lakesha H. Wright
Eddie J. Smith                                        Lakesha H. Wright
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      306 East Main Street, Room 306
                                                      Elizabeth City, NC 27909-7909
                                                      Phone: 252-335-5508
                                                      Executed On: January 15 , 2021

                                       ORDER OF THE COURT

Considered and ordered thi s       IJ""day of
made a part of the records in the above case.
                                                rr,;......,1-            , 2021 , and ordered filed and


T~4Jrt6~
       f .
Terrence W. Boyle                      -
United States District Judge




            Case 2:13-cr-00006-BO Document 84 Filed 01/19/21 Page 2 of 2
